DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 have been examined and rejected.

					Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claim 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10581939. Although the claims at issue are not identical, they are not patentable distinct from each other because both invention claims the same system and method of systems and methods of analyzing data in an ad-hoc network for predictive decision-making. 
The instant Application
Patent No. 10581939
A computing device comprising:
a memory and a processor configured to cooperate with the memory to determine, 
















based upon at least one multimedia filter running at a first client computing device, a uniform resource locator (URL) associated with a media cloud source of a video being streamed to the first client computing device using a source filter, 

and playback control data associated with the video being streamed to the first client computing device; 

and cause a second client computing device to independently stream the video from the media cloud source based upon the determined URL, and play the video at the second client computing device synchronously with playback of the video at the first client computing device based upon the playback control data, with the first client computing device being the controller for playback of the video at the second client computing device.

A computing system comprising: a first client computing device configured to locally generate a first local graphics surface including a video displayed therein and running at least one multimedia filter; a second client computing device configured to locally generate a second local graphics surface; and a collaboration cloud computing service cooperating with the first and second client computing devices to capture the first graphics surface from the first client computing device without capturing the video displayed therein, and share the captured first graphics surface from the first client computing device within the second graphics surface of the second client computing device, determine, 
based upon the at least one multimedia filter running at the first client computing device, a uniform resource locator (URL) associated with a media cloud source of the video displayed in the first graphics surface using a source filter, 
and playback control data associated with the video displayed in the first graphics surface of the first client computing device, 
and cause the second client computing device to independently stream the video from the media cloud source based upon the URL, and play the video within the shared first graphics surface synchronously with playback of the video at the first client computing device based upon the playback control data, with the first client computing device being the controller for playback of the video at the second client computing device.


Independent claims 9 and 15 can be mapped as shown above in relation to independent claim 10 and 16 with subject matter of dependent claim 8 16 of Patent No. 10581939. Dependent claims of the instant application can be mapped to other corresponding dependent claims of the patent 10581939, such as claims 3, 4 and 7 with claims 8, 4 and 9, and so on.
			Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-10, 12, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (U.S. PGPub 2011/0320626) in view of Issa et al. (U.S. PGPub 2010/0332298) in view of Garmark et al. (U.S. PGPub 2014/0215334).
Wong teaches a server determining, based upon at least one multimedia filter running at a first client computing device (Wong see para 0060, the user device 102 sends to the media program provider the media program identifier PID of the selected media program in combination with user ID, where the user ID representing the source filter of the first user device), 
a uniform resource locator (URL) associated with a media cloud source of a video being streamed to the first client computing device using a source filter (Wong see para 0060, content management service 310 forwards this information to the content selector 318, which transmits information from which the user device 102 may obtain the selected media program from the media server 114, as well as advertisements from the advertising provider 140 where the information includes the address URL from where the desired media program can be obtained from the media server 114), 
and playback control data associated with the video being streamed to the first client computing device (Wong see para 0066, 0067, Using the stream monitoring application 318, the media server monitors the transmission of the stream and commands received from the first user device 102A and transmits this monitored information to the media program provider 110, as shown in block 426, the monitored information provides information about the playback state of the first user device, including the current temporal position of the media program streamed to the first user device, the resolution of the stream which part of the filter and other data)
and causing a second client computing device to independently stream the video from the media cloud source based upon the  URL(Wong see para 0072, 0073, second user device 120B transmits the PID, user ID and temporal location to the media server, 114 where it is received as shown in blocks 440 and 442, the media server 114 then transmits the selected media program to the second user device 102B beginning at the generated temporal location, as shown in block 444 and 448);
Wong fails to exclusively teach 
and play the video at the second client computing device synchronously with playback of the video at the first client computing device based upon the playback control data, with the first client computing device being the controller for playback of the video at the second client computing device.
In a similar field of endeavor Issa teaches and play the video at the second client computing device synchronously with playback of the video at the first client computing device based upon the playback control data(Issa see paragraphs 0028, 0038-0040, while the user 26-1 is viewing his selected content, the user 26-N may request content, more than two members of the virtual group are active, the VG control function 24 proceeds to coordinate the media, if the user 28 requests content, the VG control function 24 may repeat the coordination process for all three playback devices 14-1, 14-N, and 18 or perform the coordination process for only the playback device 18, upon receiving the requests from the client functions 30-1, 30-N, and 34 of the playback devices 14-1, 14-N, and 18, the VG control function 24 obtains the requested media content items step 106, the VG control function 24 may obtain the requested media content items from one or more remote services upcoming ad slots in the media content items in step 108 by synchronizing the ad slots, if each of the client devices 14-1, 14-N, and 18 requests the same media content item at substantially the same time, pre-existing ad slots or natural transitions in the media content for the playback devices 14-1, 14-N, and 18 may already be synchronized the VG control function 24 may coordinate the pre-existing ad slots or natural transitions by maintaining the pre-existing synchronization between the ad slots).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Wong with the teaching of Issa as doing so would provide an efficient method for synchronizing playback of media content on multiple playback devices that are associated to form a virtual group (Issa see paragraphs 0005-0006).
Wong in view of Issa fails to exclusively teach with the first client computing device being the controller for playback of the video at the second client computing device.
In a similar field of endeavor Garmark teaches with the first client computing device being the controller for playback of the video at the second client computing device (Garmark, see paragraphs 0066-0067 the first electronic device 102-1 also sends a local media control request 116 directly to the second electronic device 106-1 at substantially the same time that it sends the server media control request 112 to the server system 120. In some implementations, the local media control request 116 is configured to initiate the same media control operation as the server media control request 112).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Wong in view of Issa with the teaching of Garmark as doing so would provide an efficient method for controlling presentation of media content on multiple playback devices from a first user device to second user device using local control command directly from the first device to the second device (Garmark see paragraphs 0011).
 
As per claims 2, 10 and 16,
Wong in view of Issa in view of Garmark teaches the computing system of Claim 1 wherein the first client computing device runs a first collaboration application configured to send the URL to the processor (Issa see paragraphs 0028 and 0045 the playback device 14-1 of fig. 1 and other playback devices 14-2 through 14-N and 18 includes a control system 48 with VG client function 30-1 and the media player 32-1, VG client function 30-1 communicate with the VG control function 24 of the central node 12, as shown in fig 2, each of the client functions 30-1, 30-N, and 34 requests a media content item from the VG control function 24 in step 100-104).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Wong  with the teaching of  Issa and motivation to do so would the same as the motivation described in relation to claims 1, 9 and 15. 

As per claims 3, 10 and 17,
Kumar in view of Ding in view of Issa in view of Garmark teaches the computing system of Claim 1 wherein the first client computing device runs a first collaboration application configured to send the playback control data to the processor (Issa see para 0039 client functions 30-1, 30-N, and 34 interact with the VG client function 24 to validate the timing rights and keys once at the beginning of playback and/or prior to the beginning of each segment, Using the client function 30-1 and the Rights Set B of fig. 5, the client function 30-1 examines the timing rights Segment 0-3 to determine when the first segment 0-3 of the encoded media content item is to begin playback).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Wong  with the teaching of  Issa and motivation to do so would the same as the motivation described in relation to claims 1, 9 and 15. 

As per claims 5, 12 and 19
Wong in view of Issa in view of Garmark teaches the computing system of claim 1 wherein the playback control data comprises at least one of a play command, stop command, pause command, seek command, video position, video visible region, audio volume, and balance (Issa see para 0039, client functions 30-1, 30-N, and 34 may, for example, interact with the VG client function 24 to validate the timing rights and keys once at the beginning of playback and/or prior to the beginning of each segment, user 26-1 may optionally be enabled to fast-forward, rewind, and pause playback of the first segment Rights Segment 0-3), once the end time for the first segment Rights Segment 0-3 is reached, the client function 30-1 stops playback of the first segment).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Wong  with the teaching of  Issa and motivation to do so would the same as the motivation described in relation to claims 1, 9 and 15. 

Claims 4, 6, 7, 11, 13, 14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (U.S. PGPub 2011/0320626) in view of Issa et al. (U.S. PGPub 2010/0332298) in view of Garmark et al. (U.S. PGPub 2014/0215334) in view of Kumar et al. (U.S. PGPub 2015/0356773)
As per claims 4, 11 and 18,
Wong in view of Issa in view of Garmark teaches the computing system of Claim 1, yet fails to exclusively teach wherein the first client computing device is further configured to share with the processor a location to display the video at the second computing device.
In a similar field of endeavor Kumar teaches wherein the first client computing device is further configured to share with the processor a location to display the video at the second computing device (Kumar, see paragraph 0101, a s shown in fig. 11. The conversion table can list information for converting the coordinates of the physical monitor of fig. 10 to coordinates of a virtual monitor. , conversion table 1100 indicates that the X coordinates in a virtual monitor A 1020A ( X.sub.1) are the same as the X coordinates in the physical monitor (X.sub.1), and that the Y coordinates in a virtual monitor A 1020A correspond to the Y coordinates in the physical monitor ( Y.sub.1) plus some amount Y.sub).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Wong in view of Issa in view of Garmark with the teaching of Kumar as doing so would provide an efficient method for  providing virtual monitors based on identified characteristics for the virtual monitors, and for providing at least a portion of the hosted virtual desktop for display in one of the generated virtual monitors based on the number of virtual monitors (Kumar see paragraphs 0032).

As per claims 6, 13 and 20
Wong in view of Issa in view of Garmark teaches the computing system of Claim 1, yet fails to exclusively teach wherein the video is displayed in a local graphics surface of the first client computing device.
In a similar field of endeavor Kumar teaches wherein the video is displayed in a local graphics surface of the first client computing device (Kumar see paragraph 0077, 0079 and 0099, server 122 can provide one or more services to an endpoint, such as a client 102A-F providing one or more virtual desktops operating on one or more virtualized platforms and/or one or more applications 128 to client devices 102A-F, applications 128 can include physical and/or virtualized application, virtual desktops 126 can provide one or more applications 128, a virtual desktop 126 can include a shared desktop allowing users to access a single shared remote-desktop-services desktop, Virtualization environment 300 can also determine characteristics of one or more physical monitors 224 connected to a client device 102A-F accessing virtualization environment 300, and can generate one or more virtual monitors 350A-C that virtualize the display of a desktop 340A-C on a physical monitor having those characteristics, 8A-B illustrates views of virtual monitors on a physical monitor 224 of a client device, corresponding to computing environment 700 of figs. 7A-B, client environment 810 of fig. 8A can correspond to the display of virtual monitor A 720A, fig. 8A).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Wong in view of Issa in view of Garmark with the teaching of Kumar as doing so would provide an efficient method for  providing virtual monitors based on identified characteristics for the virtual monitors, and for providing at least a portion of the hosted virtual desktop for display in one of the generated virtual monitors based on the number of virtual monitors (Kumar see paragraphs 0032).

As per claims 7 and 14
Wong in view of Issa in view of Garmark in view of Kumar teaches the computing device of claim 6 wherein the local graphics surface comprises at least one of a monitor surface of the first client computing device and a local application window of the first client computing device (Kumar see para 0099, client environment 810 of fig. 8A can correspond to the display of virtual monitor A 720A where the physical monitor displays virtual monitor A, which can include a portion of the virtual desktop including a top portion of an application 830, after the user has selected to switch to virtual monitor C, fig. 7B, the physical monitor can display a different portion of the virtual desktop corresponding to virtual monitor C, including a bottom portion of application 830).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Wong in view of Issa in view of Garmark with the teaching of Kumar as doing so would provide an efficient method for  providing virtual monitors based on identified characteristics for the virtual monitors, and for providing at least a portion of the hosted virtual desktop for display in one of the generated virtual monitors based on the number of virtual monitors (Kumar see paragraphs 0032).

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. This includes:
U.S. PGPub 2012/0042252 which teaches a method for cloning or extending a computer desktop in external display;
U.S. PGPub 2015/0244812 which describes a method for binding VDI host and media soft client together;
U.S. PGPub 2015/0009222 which describes a method for cloud based virtualized graphics processing for remote display.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Sanjoy Roy, whose telephone number is 571- 270-0675.   The examiner can normally be reached on Mon-Fri, 8am.-5pm. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANJOY ROY/
Examiner, Art Unit 2443

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443